NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWIN F. PARSON,                                No.    18-35995

                Plaintiff-Appellant,            D.C. No. 4:18-cv-00002-TMB

 v.
                                                MEMORANDUM*
UNITED STATES AIR FORCE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Alaska
                  Timothy M. Burgess, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Edwin F. Parson appeals pro se from the district court’s judgment dismissing

his action alleging federal claims. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Watison v.

Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). We may affirm on any ground



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
supported by the record. Ebner v. Fresh, Inc., 838 F.3d 958, 962 (9th Cir. 2016).

We affirm.

      The district court properly dismissed Parson’s claims alleging violation of

the Posse Comitatus Act because Parson failed to establish that the United States

had waived sovereign immunity for such claims. See Reed v. U.S. Dep’t of the

Interior, 231 F.3d 501, 504 (9th Cir. 2000) (“The United States can be sued only to

the extent that it has waived sovereign immunity.”); Holloman v. Watt, 708 F.2d

1399, 1401 (9th Cir. 1983) (“The party who sues the United States bears the

burden of pointing to . . . an unequivocal waiver of immunity.”).

      Dismissal of Parson’s claim under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971) against defendants United

States Air Force, Eielson AFB Security Forces, and Dobbins was proper because

Parson failed to allege facts sufficient to state a plausible claim. See Ashcroft v.

Iqbal, 556 U.S. 662, 676 (2009) (“Because vicarious liability is inapplicable to

Bivens . . . a plaintiff must plead that each Government-official defendant, through

the official’s own individual actions, has violated the Constitution.”); FDIC v.

Meyer, 510 U.S. 471 (1994) (the United States has not waived its sovereign

immunity for constitutional torts; declining to extend Bivens liability to agencies of

the federal government); Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are construed liberally, plaintiff must present factual


                                           2
allegations sufficient to state a plausible claim for relief).

      AFFIRMED.




                                            3